NO.
12-05-00318-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
RICHARD MARTIN, II,                                   §     APPEAL FROM THE 349TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       §     HOUSTON COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                  PER
CURIAM
This appeal is being
dismissed for want of jurisdiction. 
Appellant was convicted of four counts of indecency with a child.  Punishment was assessed at forty years of
imprisonment for each count.  Thereafter,
Appellant filed a notice of appeal.  To
be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal.  Tex.
R. App. P. 25.2(d).  Appellant’s
notice of appeal does not include the required certification.
On October 10, 2005,
this Court notified Appellant, pursuant to Texas Rules of Appellate Procedure
25.2 and 37.1, that the notice of appeal does not include the trial court
certification.  The notice also informed
Appellant that unless he filed a proper notice of appeal on or before
November 9, 2006, the appeal would be referred to the Court for dismissal.
The deadline for
responding to this Court’s notice has expired, and Appellant has failed to
respond to our notice.  Therefore, the
appeal is dismissed for want of jurisdiction.
Opinion delivered November 16, 2005.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
                                                             (DO NOT PUBLISH)




 















 



[COMMENT1] 
 
 
 
                                                COURT OF APPEALS
                      TWELFTH COURT OF
APPEALS DISTRICT OF TEXAS
                                                              JUDGMENT
 
                                                           NOVEMBER
16, 2005
 
                                                          NO. 12-05-00318-CR
 
                                                          RICHARD
MARTIN, II.,
                                                                       Appellant
                                                                             V.
                                                         THE
STATE OF TEXAS,
                                                                       Appellee
 _____________________________________________________________________________
                                          Appeal from the 349th Judicial District Court
                                      of Houston County, Texas. (Tr.Ct.No.
04-CR-113)
 _____________________________________________________________________________
 
THIS CAUSE came on to be heard on the
transcript of the record; and the same being inspected, it is the opinion of
the Court that this Court is without jurisdiction of the appeal, and that the
appeal should be dismissed.
It is therefore ORDERED, ADJUDGED and
DECREED by the Court that this appeal be, and the same is, hereby Dismissed for Want of Jurisdiction,
and that this decision be certified to the court below for observance.
By per curiam opinion.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.




                                    THE STATE OF TEXAS
                          M A N D A T E
                                  *********************************************
 
 
TO THE 349TH JUDICIAL DISTRICT COURT OF
HOUSTON COUNTY, GREETINGS:

 
Before our Court of Appeals for the 12th
Court of Appeals District of Texas, on the 16th day of November, 2005, the
cause upon appeal to revise or reverse your judgment between
 
                                                 RICHARD
MARTIN, II., Appellant
 
                                      NO.
12-05-00318-CR; Trial Court No. 04-CR-113
 
                                                             By
per curiam opinion.
 
                                                  THE
STATE OF TEXAS, Appellee
 
was
determined; and therein our said Court made its order in these words:
 
“THIS
CAUSE came on to be heard on the transcript of the record; and the same being
inspected, it is the opinion of the Court that this Court is without
jurisdiction of the appeal, and that the appeal should be dismissed.
 
It is therefore ORDERED, ADJUDGED and DECREED by the
Court that this appeal be, and the same is, hereby Dismissed for Want of Jurisdiction, and that this
decision be certified to the court below for observance.”
 
WHEREAS, WE COMMAND YOU to observe the order of our said Court
of Appeals for the Twelfth Court of Appeals District of Texas in this behalf,
and in all things have it duly recognized, obeyed, and executed.
 
WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of Appeals
for the Twelfth Court of Appeals District, with the Seal thereof affixed, at
the City of Tyler, this the ______ day of __________________, 200____.
 















 


CATHY S. LUSK,
CLERK
 
 
By:_______________________________
     Deputy Clerk
 
 





 [COMMENT1]J.11         DISMISSED FOR WANT OF JURISDICTION -
Vanilla